Exhibit 10.4

 

Draft of Febuary 16, 2006

 

DPL INC.
SEVERANCE PAY AND CHANGE OF CONTROL PLAN
EFFECTIVE JANUARY 1, 2006

 


ARTICLE I  - INTRODUCTION


 

The Board of Directors of DPL Inc. (“DPL”) and the Board of Directors of The
Dayton Power and Light Company (“DP&L”) (collectively, the “Company”) hereby
adopt the DPL Inc. Severance Pay and Change of Control Plan (the “Plan”).  The
Plan shall be effective as of the Effective Date.  The Plan is designed to (a)
provide severance protection to certain Employees of the Company who are
expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of operations and (b) enable
certain Employees to make career decisions without regard to the time pressure
and financial uncertainty which may result from a proposed or threatened Change
of Control (as defined herein) transaction, encourage such Employees to remain
employees of the Company and its Subsidiaries notwithstanding the outcome of any
such proposed transaction, and to assure fair treatment of such Employees in the
event of a Change of Control of the Company.

 


ARTICLE II  - ESTABLISHMENT OF THE PLAN


 


SECTION 2.1.                                APPLICABILITY OF PLAN.  THE BENEFITS
PROVIDED BY THIS PLAN SHALL BE AVAILABLE TO ALL EMPLOYEES WHO, AT OR AFTER THE
EFFECTIVE DATE, MEET THE ELIGIBILITY REQUIREMENTS OF ARTICLE IV HEREOF.


 


SECTION 2.2.                                CONTRACTUAL RIGHT TO BENEFITS. 
SUBJECT TO THE PROVISIONS OF ARTICLE IX HEREOF, THIS PLAN ESTABLISHES AND VESTS
IN EACH PARTICIPANT A CONTRACTUAL RIGHT TO THE BENEFITS TO WHICH HE OR SHE IS
ENTITLED HEREUNDER, ENFORCEABLE BY THE PARTICIPANT AGAINST THE COMPANY ON THE
TERMS AND SUBJECT TO THE CONDITIONS HEREOF.


 


ARTICLE III  - DEFINITIONS AND CONSTRUCTION


 


SECTION 3.1.                                “AFFILIATE” MEANS, WITH RESPECT TO
ANY PERSON, ANY ENTITY, DIRECTLY OR INDIRECTLY, CONTROLLED BY, CONTROLLING OR
UNDER COMMON CONTROL WITH SUCH PERSON.


 


SECTION 3.2.                                “BASE PAY” OF A PARTICIPANT MEANS
THE PARTICIPANT’S ANNUAL BASE SALARY RATE AS IN EFFECT ON THE TERMINATION DATE
FROM THE PARTICIPANT’S EMPLOYER; PROVIDED, HOWEVER, THAT ANY REDUCTIONS IN BASE
PAY FOLLOWING THE DATE OF A CHANGE OF CONTROL WILL NOT BE TAKEN INTO ACCOUNT
WHEN DETERMINING BASE PAY HEREUNDER; AND FURTHER PROVIDED, ANY REDUCTION IN BASE
PAY THAT OCCURS PRIOR TO A CHANGE OF CONTROL BUT WHICH THE PARTICIPANT
REASONABLY DEMONSTRATES (I) WAS AT THE REQUEST OF A THIRD PARTY WHO EFFECTUATES
A CHANGE OF CONTROL OR (II) OTHERWISE OCCURRED IN CONNECTION WITH OR IN
ANTICIPATION OF A CHANGE OF CONTROL WHICH HAS BEEN THREATENED OR PROPOSED AND
WHICH

 

1

--------------------------------------------------------------------------------


 

actually occurs, shall not be taken into account when determining Base Pay
hereunder, it being agreed that any such reduction taken following shareholder
approval of a transaction which if consummated would constitute a Change of
Control, shall be deemed to be in anticipation of a Change of Control provided
such transaction is actually consummated.


 


SECTION 3.3.                                “BOARD” MEANS THE BOARD OF DIRECTORS
OF DPL INC.


 


SECTION 3.4.                                “CAUSE” MEANS:


 


(A)                                  ANY WILLFUL OR NEGLIGENT MATERIAL VIOLATION
OF ANY APPLICABLE SECURITIES LAWS (INCLUDING THE SARBANES-OXLEY ACT OF 2002);


 


(B)                                 ANY ACT OF FRAUD, INTENTIONAL
MISREPRESENTATION, EMBEZZLEMENT, MISAPPROPRIATION OR CONVERSION OF ANY ASSET OR
BUSINESS OPPORTUNITY OF THE COMPANY;


 


(C)                                  A CONVICTION OF, OR ENTERING INTO A PLEA OF
NOLO CONTENDERE TO, A FELONY;


 


(D)                                 AN INTENTIONAL, REPEATED OR CONTINUING
VIOLATION OF ANY OF THE COMPANY’S POLICIES OR PROCEDURES THAT OCCURS OR
CONTINUES AFTER THE COMPANY HAS GIVEN NOTICE TO THE PARTICIPANT THAT HE OR SHE
HAS MATERIALLY VIOLATED A COMPANY POLICY OR PROCEDURE; OR


 


(E)                                  ANY BREACH OF A WRITTEN COVENANT OR
AGREEMENT WITH THE COMPANY, INCLUDING THE TERMS OF THIS PLAN (OTHER THAN A
FAILURE TO PERFORM PARTICIPANT’S DUTIES WITH THE COMPANY RESULTING FROM THE
PARTICIPANT’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR FROM THE
ASSIGNMENT TO THE PARTICIPANT OF DUTIES THAT WOULD CONSTITUTE GOOD REASON),
WHICH IS MATERIAL AND WHICH IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE
THEREOF FROM THE COMPANY TO THE PARTICIPANT


 

For purposes of this Plan, the Participant shall not be deemed to have been
terminated for Cause under clauses (a), (b), (c), (d) or (e) hereunder unless
the Participant receives a Notice of Termination setting forth the grounds for
the termination at least 15 calendar days prior to the specified Termination
Date.

 


SECTION 3.5.                                “CHANGE OF CONTROL” MEANS THE
CONSUMMATION OF ANY CHANGE OF CONTROL OF DPL, OR ITS PRINCIPAL SUBSIDIARY, DP&L,
OF A NATURE THAT WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF
SCHEDULE 14A OF REGULATION 14A PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), AS DETERMINED BY THE BOARD OF DIRECTORS
OF DPL IN ITS SOLE DISCRETION; PROVIDED THAT, WITHOUT LIMITATION, SUCH A CHANGE
OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(A)                                  ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTIONS 13(D) OR 14(D)(2) OF THE EXCHANGE ACT; HEREAFTER, A “PERSON”) IS ON THE
DATE HEREOF OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF DPL OR DP&L REPRESENTING (I) 25% OR MORE OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING STOCK OF DPL OR DP&L IF THE ACQUISITION OF
SUCH BENEFICIAL OWNERSHIP IS NOT

 

2

--------------------------------------------------------------------------------



 


APPROVED BY THE BOARD OF DIRECTORS OF DPL PRIOR TO THE ACQUISITION OR (II) 50%
OR MORE OF SUCH COMBINED VOTING POWER IN ALL OTHER CASES; PROVIDED, HOWEVER,
THAT:


 

(I)                                     FOR PURPOSES OF THIS SECTION 3.5(A), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (A) ANY
ACQUISITION OF VOTING STOCK OF DPL OR DP&L DIRECTLY FROM DPL OR DP&L THAT IS
APPROVED BY A MAJORITY OF THOSE PERSONS SERVING AS DIRECTORS OF THE COMPANY OR
DP&L ON THE DATE OF THIS PLAN (THE “ORIGINAL DIRECTORS”) OR THEIR SUCCESSORS (AS
DEFINED BELOW), (B) ANY ACQUISITION OF VOTING STOCK OF DPL OR DP&L BY DPL OR ANY
SUBSIDIARY, AND (C) ANY ACQUISITION OF VOTING STOCK OF DPL OR DP&L BY THE
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY DPL OR ANY SUBSIDIARY (THE TERM
“SUCCESSORS” SHALL MEAN THOSE DIRECTORS WHOSE ELECTION OR NOMINATION FOR
ELECTION BY SHAREHOLDERS HAS BEEN APPROVED BY THE VOTE OF AT LEAST TWO-THIRDS OF
THE ORIGINAL DIRECTORS AND PREVIOUSLY QUALIFIED SUCCESSORS SERVING AS DIRECTORS
OF DPL OR DP&L, AS THE CASE MAY BE, AT THE TIME OF SUCH ELECTION OR NOMINATION
FOR ELECTION);

 

(II)                                  IF ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER OF 25% OR MORE OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
STOCK OF DPL OR DP&L AS A RESULT OF A TRANSACTION DESCRIBED IN CLAUSE (A) OF
SECTION 3.5(A)(I) ABOVE AND SUCH PERSON THEREAFTER BECOMES THE BENEFICIAL OWNER
OF ANY ADDITIONAL SHARES OF VOTING STOCK OF DPL OR DP&L REPRESENTING 1% OR MORE
OF THE THEN-OUTSTANDING VOTING STOCK OF DPL OR DP&L, OTHER THAN IN AN
ACQUISITION DIRECTLY FROM DPL OR DP&L THAT IS APPROVED BY A MAJORITY OF THE
ORIGINAL DIRECTORS OR THEIR SUCCESSORS OR OTHER THAN AS A RESULT OF A STOCK
DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION EFFECTED BY DPL OR DP&L IN WHICH
ALL HOLDERS OF VOTING STOCK OF DPL OR DP&L ARE TREATED EQUALLY, SUCH SUBSEQUENT
ACQUISITION SHALL BE TREATED AS A CHANGE IN CONTROL;

 

(III)                               A CHANGE IN CONTROL WILL NOT BE DEEMED TO
HAVE OCCURRED IF A PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF
THE VOTING STOCK OF DPL OR DP&L AS A RESULT OF A REDUCTION IN THE NUMBER OF
SHARES OF VOTING STOCK OF DPL OR DP&L OUTSTANDING PURSUANT TO A TRANSACTION OR
SERIES OF TRANSACTIONS THAT IS APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS
OR THEIR SUCCESSORS UNLESS AND UNTIL SUCH PERSON THEREAFTER BECOMES THE
BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF DPL OR DP&L
REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF DPL OR DP&L,
OTHER THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION
EFFECTED BY DPL OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK ARE TREATED
EQUALLY; AND

 

(IV)                              IF AT LEAST A MAJORITY OF THE ORIGINAL
DIRECTORS OR THEIR SUCCESSORS DETERMINE IN GOOD FAITH THAT A PERSON HAS ACQUIRED
BENEFICIAL OWNERSHIP OF 25% OR MORE OF THE VOTING STOCK OF DPL OR DP&L
INADVERTENTLY, AND SUCH PERSON DIVESTS AS PROMPTLY AS PRACTICABLE BUT NO LATER
THAN THE DATE, IF ANY, SET BY THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS A
SUFFICIENT NUMBER

 

3

--------------------------------------------------------------------------------


 

OF SHARES SO THAT SUCH PERSON BENEFICIALLY OWNS LESS THAN 25% OF THE VOTING
STOCK OF DPL OR DP&L, THEN NO CHANGE OF CONTROL SHALL HAVE OCCURRED AS A RESULT
OF SUCH PERSON’S ACQUISITION; OR

 


(B)                                 DPL OR DP&L CONSUMMATES A MERGER OR
CONSOLIDATION, OR CONSUMMATES A “COMBINATION” OR “MAJORITY SHARE ACQUISITION” IN
WHICH IT IS THE “ACQUIRING CORPORATION” (AS SUCH TERMS ARE DEFINED IN OHIO REV.
CODE § 1701.01 AS IN EFFECT ON THE EFFECTIVE DATE) AND IN WHICH SHAREHOLDERS OF
DPL OR DP&L, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO ENTERING INTO SUCH
AGREEMENT, WILL BENEFICIALLY OWN, IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE
MERGER, CONSOLIDATION, COMBINATION OR MAJORITY SHARE ACQUISITION, SECURITIES OF
DPL OR DP&L OR ANY SURVIVING OR NEW CORPORATION, AS THE CASE MAY BE, HAVING LESS
THAN 50% OF THE “VOTING POWER” OF DPL OR DP&L OR ANY SURVIVING OR NEW
CORPORATION, AS THE CASE MAY BE, INCLUDING “VOTING POWER” EXERCISABLE ON A
CONTINGENT OR DEFERRED BASIS AS WELL AS IMMEDIATELY EXERCISABLE “VOTING POWER”,
EXCLUDING ANY MERGER OF DP&L INTO DPL OR OF DPL INTO DP&L; OR


 


(C)                                  DPL OR DP&L CONSUMMATES A SALE, LEASE,
EXCHANGE OR OTHER TRANSFER OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO ANY PERSON OTHER THAN TO A WHOLLY OWNED SUBSIDIARY OR, IN THE CASE OF
DP&L, TO DPL OR A WHOLLY OWNED SUBSIDIARY(IES) OF THE COMPANY; BUT NOT INCLUDING
(I) A MORTGAGE OR PLEDGE OF ASSETS GRANTED IN CONNECTION WITH A FINANCING OR
(II) A SPIN-OFF OR SALE OF ASSETS IF DPL CONTINUES IN EXISTENCE AND ITS COMMON
SHARES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE, QUOTED ON THE AUTOMATED
QUOTATION SYSTEM OF A NATIONAL SECURITIES ASSOCIATION OR TRADED IN THE
OVER-THE-COUNTER MARKET; OR


 


(D)                                 THE ORIGINAL DIRECTORS AND/OR THEIR
SUCCESSORS DO NOT CONSTITUTE A MAJORITY OF THE WHOLE BOARD OF DIRECTORS OF DPL
OR DP&L, AS THE CASE MAY BE; OR


 


(E)                                  APPROVAL BY THE SHAREHOLDERS OF DPL OR DP&L
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF DPL OR DP&L, AS THE CASE MAY BE.


 


SECTION 3.6.                                “CODE” MEANS THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.


 


SECTION 3.7.                                “COMPANY” MEANS DPL INC., AN OHIO
CORPORATION, ANY SUCCESSOR THERETO AS PROVIDED IN ARTICLE VIII HEREOF, AND THE
DAYTON POWER AND LIGHT COMPANY.


 


SECTION 3.8.                                “DISABILITY” MEANS A PARTICIPANT’S
INABILITY TO PERFORM THE DUTIES REQUIRED OF THE PARTICIPANT IN HIS OR HER
POSITION WITH THE COMPANY ON A FULL-TIME BASIS FOR A PERIOD OF SIX CONSECUTIVE
MONTHS BECAUSE OF PHYSICAL OR MENTAL ILLNESS OR OTHER PHYSICAL OR MENTAL
DISABILITY OR INCAPACITY.


 


SECTION 3.9.                                “EFFECTIVE DATE” MEANS JANUARY 1,
2006.


 


SECTION 3.10.                         “EICP” MEANS THE DPL INC. EXECUTIVE
INCENTIVE COMPENSATION PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.

 

4

--------------------------------------------------------------------------------


 


SECTION 3.11.                         “EMPLOYEE” MEANS A FULL-TIME SALARIED
EMPLOYEE OF AN EMPLOYER.


 


SECTION 3.12.                         “ERISA” MEANS EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


SECTION 3.13.                         “EMPLOYER” MEANS THE COMPANY, ANY
SUBSIDIARY OR ANY AFFILIATE WHICH EMPLOYS A PARTICIPANT OR ANY PERSON OR ENTITY
THAT HAS ADOPTED THIS PLAN PURSUANT TO ARTICLE VIII HEREOF.


 


SECTION 3.14.                         “GOOD REASON” MEANS, FOLLOWING A CHANGE OF
CONTROL:


 


(A)                                  A DEMOTION OR A SIGNIFICANT REDUCTION IN
THE PARTICIPANT’S POSITION, DUTIES, RESPONSIBILITIES, AND STATUS WITH THE
COMPANY IN EFFECT IMMEDIATELY PRIOR TO A CHANGE OF CONTROL;


 


(B)                                 A REDUCTION BY THE COMPANY OF A
PARTICIPANT’S BASE SALARY;


 


(C)                                  THE TAKING OF ANY ACTION BY THE COMPANY
WHICH WOULD ADVERSELY AFFECT A PARTICIPANT’S PARTICIPATION IN OR MATERIALLY
REDUCE A PARTICIPANT’S BENEFITS UNDER ANY EMPLOYEE BENEFIT PLANS MAINTAINED BY
THE COMPANY FOR ITS EXECUTIVES OR DEPRIVE A PARTICIPANT OF ANY MATERIAL FRINGE
BENEFIT ENJOYED BY A PARTICIPANT AT THE TIME OF THE CHANGE OF CONTROL; OR


 


(D)                                 THE RELOCATION OF THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES MORE THAN 50 MILES FROM THEIR CURRENT LOCATION, IF AT THE TIME
OF A CHANGE OF CONTROL THE PARTICIPANT IS BASED AT THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES, OR THE REQUIREMENT OF THE PARTICIPANT TO BE BASED AT A
LOCATION MORE THAN 50 MILES FROM THE PARTICIPANT’S LOCATION AS OF THE CHANGE OF
CONTROL;


 

provided, however, that any event or condition described in clauses (a) through
(d) that occurs prior to a Change of Control but which the Participant
reasonably demonstrates (i) was at the request of a third party who effectuates
a Change of Control or (ii) otherwise arose in connection with or in
anticipation of a Change of Control which has been threatened or proposed and
which actually occurs, shall constitute Good Reason for purposes of this Plan
notwithstanding that it occurred prior to a Change of Control, it being agreed
that any such action taken following shareholder approval of a transaction which
if consummated would constitute a Change of Control, shall be deemed to be in
anticipation of a Change of Control provided such transaction is actually
consummated.

 

Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Termination within 30
calendar days following the occurrence of the event that constitutes Good
Reason.  Failure to provide such Notice of Termination within such 30-day period
shall be conclusive proof that the Participant shall not have Good Reason to
terminate employment.

 

5

--------------------------------------------------------------------------------


 

Good Reason shall exist only if the Employer fails to remedy the event or events
constituting Good Reason within 15 calendar days after receipt of the Notice of
Termination from the Participant.  If the Participant determines that Good
Reason for termination exists and timely files a Notice of Termination, such
determination shall be presumed to be true and the Company will have the burden
of proving that Good Reason does not exist.

 


SECTION 3.15.                         “KEY EMPLOYEE” MEANS A KEY EMPLOYEE AS
DEFINED IN SECTION 416(I) OF THE CODE (WITHOUT REGARD TO PARAGRAPH (5) THEREOF)
OF AN EMPLOYER.


 


SECTION 3.16.                         “NOTICE OF TERMINATION” MEANS (I) A
WRITTEN NOTICE OF TERMINATION BY THE COMPANY TO THE PARTICIPANT PROVIDED TO THE
PARTICIPANT NO LESS THAN 15 CALENDAR DAYS PRIOR TO THE SPECIFIED TERMINATION
DATE OR (II) A WRITTEN NOTICE OF TERMINATION FOR GOOD REASON BY THE PARTICIPANT
TO THE COMPANY, IN EITHER CASE, SETTING FORTH IN REASONABLE DETAIL THE SPECIFIC
REASON FOR TERMINATION AND THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION INDICATED AND THE
SPECIFIED TERMINATION DATE.


 


SECTION 3.17.                         “PARTICIPANT” MEANS AN EMPLOYEE WHO MEETS
THE ELIGIBILITY REQUIREMENTS OF ARTICLE IV HEREOF, OTHER THAN AN EMPLOYEE WHO,
AFTER BECOMING A PARTICIPANT, HAS ENTERED INTO AN EMPLOYMENT, SEVERANCE OR OTHER
SIMILAR AGREEMENT WITH THE COMPANY (OTHER THAN A STOCK OPTION, RESTRICTED STOCK,
SUPPLEMENTAL RETIREMENT, DEFERRED COMPENSATION OR SIMILAR PLAN OR AGREEMENT OR
OTHER FORM OF PARTICIPATION DOCUMENT ENTERED INTO PURSUANT TO AN
EMPLOYER-SPONSORED PLAN WHICH MAY CONTAIN PROVISIONS OPERATIVE ON A TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT OR MAY INCIDENTALLY REFER TO ACCELERATED VESTING
OR ACCELERATED PAYMENT UPON A CHANGE OF CONTROL (AS DEFINED IN SUCH SEPARATE
PLAN OR DOCUMENT)).


 


SECTION 3.18.                         “PARTICIPATION AGREEMENT” MEANS AN
AGREEMENT BETWEEN THE COMPANY AND EACH EMPLOYEE THAT MUST BE EXECUTED AS A
CONDITION OF THE PARTICIPANT’S ELIGIBILITY FOR THIS PLAN.


 


SECTION 3.19.                         “PLAN” MEANS THIS SEVERANCE PAY AND CHANGE
OF CONTROL PLAN.


 


SECTION 3.20.                         “PLAN ADMINISTRATOR” MEANS THE
COMPENSATION COMMITTEE OF THE BOARD.


 


SECTION 3.21.                         “PROTECTION PERIOD” MEANS (I) FOR ALL
PARTICIPANTS, EXCLUDING THE INDIVIDUAL WHO IS THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (THE “CEO”) AT THE TIME OF A CHANGE OF CONTROL, THE PERIOD OF TIME
COMMENCING ON THE DATE OF THE FIRST OCCURRENCE OF A CHANGE OF CONTROL AND
CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE FIRST OCCURRENCE OF THE CHANGE OF
CONTROL AND (II) FOR THE CEO OF THE COMPANY, THE PERIOD OF TIME COMMENCING ON
THE DATE OF THE FIRST OCCURRENCE OF A CHANGE OF CONTROL AND CONTINUING UNTIL THE
SECOND ANNIVERSARY OF THE FIRST OCCURRENCE OF THE CHANGE OF CONTROL.


 


SECTION 3.22.                         “SEPARATION FROM SERVICE” HAS THE MEANING
ASCRIBED TO SUCH PHRASE IN THE 409A GUIDANCE.

 

6

--------------------------------------------------------------------------------


 


SECTION 3.23.                         “SEVERANCE PAYMENT” OR “SEVERANCE
PAYMENTS” MEANS THE PAYMENT OR PAYMENTS OF SEVERANCE COMPENSATION DESCRIBED IN
ARTICLE V HEREOF.


 


SECTION 3.24.                         “SEVERANCE PERIOD” MEANS (I) FOR THE CEO,
THE PERIOD OF TIME COMMENCING ON THE TERMINATION DATE AND CONTINUING UNTIL THE
THIRD ANNIVERSARY OF THE TERMINATION DATE, (II) FOR ALL OFFICERS, OTHER THAN THE
CEO, THE PERIOD OF TIME COMMENCING ON THE TERMINATION DATE AND CONTINUING UNTIL
THE SECOND ANNIVERSARY OF THE TERMINATION DATE, AND (III) FOR ALL OTHER
PARTICIPANTS, THE PERIOD OF TIME COMMENCING ON THE TERMINATION DATE AND
CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE TERMINATION DATE.


 


SECTION 3.25.                         “SUBSIDIARY” MEANS A CORPORATION,
PARTNERSHIP, JOINT VENTURE, UNINCORPORATED ASSOCIATION OR OTHER ENTITY IN WHICH
THE COMPANY HAS A DIRECT OR INDIRECT OWNERSHIP OR OTHER EQUITY INTEREST.


 


SECTION 3.26.                         “TERMINATION DATE” MEANS THE DATE ON WHICH
THE PARTICIPANT’S EMPLOYMENT TERMINATES.


 


SECTION 3.27.                         “VOTING STOCK” MEANS SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


 


SECTION 3.28.                         “409A GUIDANCE” MEANS SECTION 409A OF THE
CODE, INCLUDING PROPOSED, TEMPORARY OR FINAL REGULATIONS OR ANY OTHER GUIDANCE
ISSUED BY THE SECRETARY OF THE TREASURY AND THE INTERNAL REVENUE SERVICE WITH
RESPECT THERETO.


 


ARTICLE IV  – ELIGIBILITY


 


SECTION 4.1.                                PARTICIPATION.  EACH PERSON WHO IS
AN EMPLOYEE, WHO IS DESIGNATED BY THE COMPENSATION COMMITTEE TO BE A PARTICIPANT
IN THIS PLAN, AND WHO HAS EXECUTED A PARTICIPATION AGREEMENT SHALL BE A
PARTICIPANT COMMENCING ON THE DATE SUCH PARTICIPANT EXECUTES A PARTICIPATION
AGREEMENT.


 


SECTION 4.2.                                DURATION OF PARTICIPATION.  A
PARTICIPANT SHALL CEASE TO BE A PARTICIPANT AND SHALL HAVE NO RIGHTS HEREUNDER,
WITHOUT FURTHER ACTION, WHEN (A) HE OR SHE CEASES TO BE AN EMPLOYEE, UNLESS SUCH
PARTICIPANT IS THEN ENTITLED TO PAYMENT OF A SEVERANCE PAYMENT AS PROVIDED IN
ARTICLE V HEREOF OR (B) PRIOR TO A CHANGE OF CONTROL, THE COMPENSATION COMMITTEE
DESIGNATES A PARTICIPANT TO BE INELIGIBLE TO CONTINUE TO PARTICIPATE IN THIS
PLAN AS A RESULT OF A CHANGE IN THE PARTICIPANT’S JOB TITLE OR DUTIES.  A
PARTICIPANT ENTITLED TO A SEVERANCE PAYMENT SHALL REMAIN A PARTICIPANT IN THIS
PLAN UNTIL THE FULL AMOUNT OF THE SEVERANCE PAYMENT HAS BEEN PAID TO THE
PARTICIPANT.


 


ARTICLE V  - SEVERANCE PAYMENTS


 


SECTION 5.1.                                RIGHT TO SEVERANCE PAYMENT -
TERMINATION PRIOR TO A CHANGE OF CONTROL.


 


(A)                                  SUBJECT TO SECTION 5.3, A PARTICIPANT SHALL
BE ENTITLED TO RECEIVE FROM THE COMPANY SEVERANCE PAYMENTS IN THE AMOUNT
PROVIDED IN SECTION 5.1(B), PAYABLE AS DESCRIBED IN SECTION 5.1(C), UPON THE
TERMINATION BY AN EMPLOYER OF

 

7

--------------------------------------------------------------------------------


 


THE PARTICIPANT’S EMPLOYMENT WITHOUT CAUSE AND FOR REASONS OTHER THAN DEATH OR
DISABILITY, IF THE PARTICIPANT IS NOT ENTITLED TO SEVERANCE PAYMENTS UNDER
SECTION 5.2 AS A RESULT OF SUCH TERMINATION.


 


(B)                                 THE AMOUNT OF SEVERANCE PAYMENTS UNDER THIS
SECTION 5.1(B) SHALL EQUAL THE SUM OF (I) THE PARTICIPANT’S BASE PAY AND (II)
THE AMOUNT OF THE PARTICIPANT’S TARGET AWARD UNDER THE EICP FOR THE YEAR IN
WHICH THE TERMINATION DATE OCCURS; PROVIDED, HOWEVER, THAT THE AMOUNT OF SUCH
CASH PAYMENT DETERMINED PURSUANT TO THIS SECTION 5.2(B) SHALL BE REDUCED BY AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ANY OTHER CASH PAYMENTS IN THE NATURE OF
SEVERANCE PAYMENTS PAID OR PAYABLE BY AN EMPLOYER PURSUANT TO ANY AGREEMENT,
PLAN, PROGRAM, ARRANGEMENT OR REQUIREMENT OF STATUTORY OR COMMON LAW (OTHER THAN
THIS PLAN OR CASH PAYMENTS RECEIVED IN LIEU OF STOCK INCENTIVES).


 


(C)                                  THE SEVERANCE PAYMENTS PAID PURSUANT TO
THIS SECTION 5.1 SHALL BE PAID IN EQUAL INSTALLMENTS OVER THE TWELVE MONTH
PERIOD DESCRIBED IN THIS SECTION 5.1(C) ACCORDING TO THE COMPANY’S THEN CURRENT
PAYROLL POLICIES.  THE AMOUNT OF EACH INSTALLMENT SHALL BE EQUAL TO THE TOTAL
AMOUNT OF THE SEVERANCE PAYMENTS DIVIDED BY THE NUMBER OF PAYROLL DATES IN THE
TWELVE-MONTH PERIOD DESCRIBED IN THIS SECTION 5.1(C).  THE PERIOD DURING WHICH
SEVERANCE PAYMENTS PURSUANT TO THIS SECTION 5.1 WILL BE PAID IS THE TWELVE-MONTH
PERIOD BEGINNING ON THE DATE 60 CALENDAR DAYS AFTER THE PARTICIPANT’S SEPARATION
FROM SERVICE AND ENDING TWELVE MONTHS LATER.  THE FIRST INSTALLMENT OF THE
SEVERANCE PAYMENTS TO WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.1
SHALL BE PAID WITH THE FIRST NORMAL PAY PERIOD THAT OCCURS ON OR AFTER 60
CALENDAR DAYS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.  NOTWITHSTANDING
THE FOREGOING, IF THE PARTICIPANT IS A KEY EMPLOYEE, THEN, UNLESS PERMITTED
PURSUANT TO THE “SHORT-TERM DEFERRAL” EXCEPTION UNDER SECTION 409A OF THE CODE,
NO SEVERANCE PAYMENTS SHALL BE MADE DURING THE SIX MONTH PERIOD FOLLOWING THE
PARTICIPANT’S SEPARATION FROM SERVICE, AND THE FIRST SIX MONTHS OF SEVERANCE
PAYMENTS TO WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.1 SHALL BE PAID
TO THE PARTICIPANT BY THE COMPANY IN CASH AND IN FULL, AS SOON AS PRACTICABLE
FOLLOWING SIX MONTHS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.  IF A
PARTICIPANT ENTITLED TO SEVERANCE PAYMENTS UNDER THIS SECTION 5.1 SHOULD DIE
BEFORE ALL AMOUNTS PAYABLE TO HIM OR HER HAVE BEEN PAID, SUCH UNPAID AMOUNTS
SHALL BE PAID AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH TO THE
PARTICIPANT’S SPOUSE, IF LIVING, OTHERWISE TO THE PERSONAL REPRESENTATIVE OF THE
PARTICIPANT’S ESTATE.


 


SECTION 5.2.                                RIGHT TO SEVERANCE PAYMENT -
TERMINATION AFTER A CHANGE OF CONTROL.


 


(A)                                  SUBJECT TO SECTION 5.3, A PARTICIPANT SHALL
BE ENTITLED TO RECEIVE FROM THE COMPANY SEVERANCE PAYMENTS IN THE AMOUNT
PROVIDED IN SECTION 5.2(B), PAYABLE AS DESCRIBED IN SECTION 5.2(C), IF, AFTER A
CHANGE OF CONTROL AND WITHIN THE PROTECTION PERIOD, (I) THE EMPLOYER SHALL
TERMINATE PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYERS WITHOUT CAUSE AND FOR
REASONS OTHER THAN DEATH OR DISABILITY

 

8

--------------------------------------------------------------------------------


 


OR (II) THE PARTICIPANT SHALL TERMINATE EMPLOYMENT WITH THE EMPLOYERS FOR GOOD
REASON.


 


(B)                                 THE AMOUNT OF SEVERANCE PAYMENTS UNDER THIS
SECTION 5.2(B) SHALL EQUAL THE SUM OF (I) THE PARTICIPANT’S BASE PAY MULTIPLIED
BY THE FACTOR SET FORTH ON SCHEDULE A FOR THE PARTICIPANT AND (II) THE AMOUNT OF
THE PARTICIPANT’S TARGET AWARD UNDER THE EICP FOR THE YEAR IN WHICH THE
TERMINATION DATE OCCURS MULTIPLIED BY THE FACTOR SET FORTH ON SCHEDULE A FOR THE
PARTICIPANT;  PROVIDED, HOWEVER, THAT THE AMOUNT OF SUCH CASH PAYMENT DETERMINED
PURSUANT TO THIS SECTION 5.2(C) SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE
AGGREGATE AMOUNT OF ANY OTHER CASH PAYMENTS IN THE NATURE OF SEVERANCE PAYMENTS
PAID OR PAYABLE BY AN EMPLOYER PURSUANT TO ANY AGREEMENT, PLAN, PROGRAM,
ARRANGEMENT OR REQUIREMENT OF STATUTORY OR COMMON LAW (OTHER THAN THIS PLAN OR
CASH PAYMENTS RECEIVED IN LIEU OF STOCK INCENTIVES).  IN ADDITION, SUCH
PARTICIPANT WILL BE ENTITLED TO RECEIVE AS SEVERANCE PAYMENTS (I) A PRO RATA
PORTION OF THE PARTICIPANT’S TARGET AWARD UNDER THE EICP AND THE DPL INC. 2006
EXECUTIVE PERFORMANCE AND INCENTIVE PLAN, AS OF THE TERMINATION DATE, (II) AN
AMOUNT EQUAL TO THE AMOUNT THAT WOULD BE CREDITED TO THE PARTICIPANT UNDER THE
COMPANY’S SUPPLEMENTAL EXECUTIVE DEFINED CONTRIBUTION RETIREMENT PLAN FOR THE
APPLICABLE SEVERANCE PERIOD, DETERMINED AS IF THE PARTICIPANT HAD REMAINED
EMPLOYED DURING THAT PERIOD AND HAD RECEIVED REMUNERATION EACH YEAR DURING THAT
PERIOD EQUAL TO THE SUM OF THE PARTICIPANT’S BASE PAY PLUS THE PARTICIPANT’S
TARGET AWARD UNDER THE EICP FOR THE YEAR IN WHICH THE TERMINATION DATE OCCURS,
AND THE CODE LIMIT, AS DEFINED IN THE EICP, REMAINED UNCHANGED DURING THE
SEVERANCE PERIOD, (III) CONTINUED PARTICIPATION IN THE COMPANY’S MEDICAL PLAN
FOR THE SEVERANCE PERIOD; PROVIDED, HOWEVER, THAT SUCH COVERAGE SHALL BE
PROVIDED ONLY TO THE EXTENT THAT SUCH COVERAGE WOULD NOT BE CONSIDERED “DEFERRED
COMPENSATION” SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE, AND (IV)
AN AMOUNT EQUAL TO $20,000 MULTIPLIED BY THE FACTOR SET FORTH ON SCHEDULE A FOR
THE PARTICIPANT.


 


(C)                                  SUBJECT TO THE FOLLOWING SENTENCE, THE CASH
SEVERANCE PAYMENTS TO WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.2
SHALL BE PAID TO THE PARTICIPANT BY THE COMPANY IN CASH AND IN FULL AS SOON AS
PRACTICABLE AFTER THE PARTICIPANT’S TERMINATION DATE (OR, IF LATER THE DATE THE
APPLICABLE REVOCATION PERIOD FOR THE RELEASE REQUIRED IN SECTION 5.3 HAS
EXPIRED).  NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT IS A KEY EMPLOYEE
AND TO THE EXTENT THE “SHORT-TERM DEFERRAL” EXCEPTION UNDER SECTION 409A OF THE
CODE DOES NOT APPLY, THEN THE SEVERANCE PAYMENT TO WHICH A PARTICIPANT IS
ENTITLED UNDER THIS SECTION 5.2 SHALL BE PAID TO THE PARTICIPANT BY THE COMPANY
IN CASH AND IN FULL, AS SOON AS PRACTICABLE FOLLOWING SIX MONTHS AFTER THE
PARTICIPANT’S SEPARATION FROM SERVICE.  IF A PARTICIPANT ENTITLED TO SEVERANCE
PAYMENTS UNDER THIS SECTION 5.2 SHOULD DIE BEFORE ALL AMOUNTS PAYABLE TO HIM OR
HER HAVE BEEN PAID, SUCH UNPAID AMOUNTS SHALL BE PAID AS SOON AS PRACTICABLE
FOLLOWING THE PARTICIPANT’S DEATH TO THE PARTICIPANT’S SPOUSE, IF LIVING,
OTHERWISE TO THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.

 

9

--------------------------------------------------------------------------------


 


SECTION 5.3.                                RELEASE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS PLAN, A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY SEVERANCE PAYMENT HEREUNDER UNLESS AND UNTIL HE OR SHE HAS SIGNED
AND RETURNED TO THE COMPANY A RELEASE (THE “RELEASE”) BY THE DEADLINE
ESTABLISHED BY THE PLAN ADMINISTRATOR (WHICH SHALL BE NO LATER THAN 50 CALENDAR
DAYS AFTER THE PARTICIPANT’S TERMINATION DATE) AND THE PERIOD DURING WHICH THE
PARTICIPANT MAY REVOKE THE RELEASE, IF ANY, HAS ELAPSED.  THE RELEASE, WHICH
SHALL BE SIGNED BY THE PARTICIPANT NO EARLIER THAN THE PARTICIPANT’S TERMINATION
DATE, SHALL BE A WRITTEN DOCUMENT, IN A FORM PRESCRIBED BY THE COMPANY, INTENDED
TO CREATE A BINDING AGREEMENT BY A PARTICIPANT TO RELEASE ANY CLAIM THAT THE
PARTICIPANT HAS OR MAY HAVE AGAINST THE COMPANY AND CERTAIN RELATED ENTITIES AND
INDIVIDUALS, THAT ARISE ON OR BEFORE THE DATE ON WHICH PARTICIPANT SIGNS THE
RELEASE, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER THE FEDERAL AGE
DISCRIMINATION IN EMPLOYMENT ACT.  THE RELEASE SHALL ALSO INCLUDE
CONFIDENTIALITY AND NON-DISPARAGEMENT COVENANTS.


 


SECTION 5.4.                                THIRD PARTY REMOVAL. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS PLAN, ANY TERMINATION
OF EMPLOYMENT OF THE PARTICIPANT THAT OCCURS PRIOR TO A CHANGE OF CONTROL BUT
WHICH THE PARTICIPANT REASONABLY DEMONSTRATES OCCURRED AT THE REQUEST OF A THIRD
PARTY WHO HAD TAKEN STEPS REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL
SHALL BE DEEMED TO BE A TERMINATION OR REMOVAL OF THE PARTICIPANT AFTER A CHANGE
OF CONTROL FOR PURPOSES OF THIS PLAN.


 


SECTION 5.5.                                BREACH.  THE COMPANY’S PAYMENT
OBLIGATIONS AND THE PARTICIPANT’S PARTICIPATION RIGHTS UNDER SECTIONS 5.1 AND
5.2 SHALL CEASE IN THE EVENT THE PARTICIPANT BREACHES ANY OF THE COVENANTS
CONTAINED IN THE PARTICIPANT’S PARTICIPATION AGREEMENT OR THE RELEASE.


 


SECTION 5.6.                                NO MITIGATION OBLIGATION.  THE
PARTICIPANT SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF HIS OR
HER SEVERANCE PAYMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE
AMOUNT OF SUCH PAYMENT BE REDUCED BY ANY COMPENSATION EARNED BY THE PARTICIPANT
AS A RESULT OF EMPLOYMENT AFTER THE TERMINATION OF HIS OR HER EMPLOYMENT BY AN
EMPLOYER.


 


SECTION 5.7.                                EXCESS PARACHUTE PAYMENTS.


 


(A)                                  NOTWITHSTANDING ANY PROVISION OF THIS PLAN
TO THE CONTRARY, IF THE AGGREGATE “PRESENT VALUE” (AS DETERMINED UNDER SECTION
280G OF THE CODE) OF THE “PARACHUTE PAYMENTS” (AS DEFINED UNDER SECTION
280G(B)(2) OF THE CODE) TO BE PAID OR PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN
OR AGREEMENT BETWEEN THE PARTICIPANT AND AN EMPLOYER EXCEEDS 300% OF THE
PARTICIPANT’S “BASE AMOUNT” (AS DEFINED IN SECTION 280G(B)(3)) (“EXCESS
PARACHUTE PAYMENT”) BY MORE THAN 10% AND IS DETERMINED TO BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION
THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR
PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH
INTEREST AND PENALTIES, BEING HEREAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), THEN THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT
OR PAYMENTS (COLLECTIVELY, A “GROSS-UP

 

10

--------------------------------------------------------------------------------


 


PAYMENT”). THE GROSS-UP PAYMENT SHALL BE IN AN AMOUNT SUCH THAT, AFTER PAYMENT
BY THE PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX IMPOSED UPON THE GROSS-UP
PAYMENT, THE PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE
EXCISE TAX IMPOSED UPON THE PAYMENT.  THE COMPANY SHALL PAY THE REQUIRED
GROSS-UP PAYMENT TO THE PARTICIPANT WITHIN THIRTY (30) BUSINESS DAYS AFTER THE
PARTICIPANT’S TERMINATION.


 


(B)                                 NOTWITHSTANDING ANY PROVISION OF THIS PLAN
TO THE CONTRARY, IF THE AGGREGATE “PRESENT VALUE” (AS DETERMINED UNDER SECTION
280G OF THE CODE) OF THE “PARACHUTE PAYMENTS” (AS DEFINED UNDER SECTION
280G(B)(2) OF THE CODE) TO BE PAID OR PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN
OR AGREEMENT BETWEEN THE PARTICIPANT AND AN EMPLOYER EXCEEDS 300% OF THE
PARTICIPANT’S “BASE AMOUNT” (AS DEFINED IN SECTION 280G(B)(3)) BY 10% OR LESS
AND IS DETERMINED TO BE SUBJECT TO THE EXCISE TAX, THEN THE PAYMENTS AND
BENEFITS TO BE PAID OR PROVIDED UNDER THIS PLAN SHALL BE REDUCED TO THE MINIMUM
EXTENT NECESSARY (BUT IN NO EVENT TO LESS THAN ZERO) SO THAT NO PORTION OF ANY
SUCH PAYMENT OR BENEFIT, AS SO REDUCED, CONSTITUTES AN EXCESS PARACHUTE PAYMENT.


 


(C)                                  PROCEDURES FOR ALL DETERMINATIONS TO BE
MADE UNDER THIS SECTION 5.7 ARE SET FORTH ON SCHEDULE B.


 


ARTICLE VI  - NON-SOLICITATION


 


SECTION 6.1.                                NON-SOLICITATION.  IN THE EVENT THAT
A PARTICIPANT RECEIVES A SEVERANCE PAYMENT PURSUANT TO THIS PLAN, DURING THE
PARTICIPANT’S EMPLOYMENT AND FOR A PERIOD OF TWO YEARS AFTER THE TERMINATION
DATE, PARTICIPANT WILL NOT (I) SOLICIT FOR EMPLOYMENT WITH HIMSELF OR HERSELF OR
ANY FIRM OR ENTITY WITH WHICH HE OR SHE IS ASSOCIATED, ANY EMPLOYEE OF THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES, OR OTHERWISE DISRUPT, IMPAIR, DAMAGE OR
INTERFERE WITH THE COMPANY’S, ITS SUBSIDIARIES’ OR AFFILIATES’ RELATIONSHIPS
WITH THEIR EMPLOYEES OR (II) SOLICIT FOR PARTICIPANT’S OWN BEHALF OR ON BEHALF
OF ANY OTHER PERSON(S), ANY RETAIL CUSTOMER OF THE COMPANY, ITS SUBSIDIARIES OR
AFFILIATES, THAT HAS PURCHASED PRODUCTS OR SERVICES FROM THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES, AT ANY TIME (A) WITH RESPECT TO SOLICITATION DURING
EMPLOYMENT, DURING THE PARTICIPANT’S EMPLOYMENT, OR (B) WITH RESPECT TO
SOLICITATION AFTER EMPLOYMENT, IN THE TWELVE MONTHS PRECEDING THE PARTICIPANT’S
TERMINATION DATE OR THAT THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES ARE
ACTIVELY SOLICITING OR HAVE KNOWN PLANS TO SOLICIT, FOR THE PURPOSE OF MARKETING
OR DISTRIBUTING ANY PRODUCT, PRICING OR SERVICE COMPETITIVE WITH ANY PRODUCT,
PRICING OR SERVICE THEN OFFERED BY THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES
OR WHICH THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES HAVE KNOWN PLANS TO
OFFER.


 


ARTICLE VII  - OTHER RIGHTS AND BENEFITS NOT AFFECTED


 


SECTION 7.1.                                OTHER BENEFITS.  EXCEPT AS PROVIDED
IN SECTION 5.7, NEITHER THE PROVISIONS OF THIS PLAN NOR THE SEVERANCE PAYMENTS
PROVIDED FOR HEREUNDER SHALL REDUCE OR INCREASE ANY AMOUNTS OTHERWISE PAYABLE,
OR IN ANY OTHER WAY AFFECT A PARTICIPANT’S RIGHTS AS AN EMPLOYEE OF AN EMPLOYER,
WHETHER EXISTING NOW OR HEREAFTER, UNDER ANY

 

11

--------------------------------------------------------------------------------


 

benefit, incentive, retirement, stock option, stock bonus, stock purchase or
employment agreement, plan (other than this Plan), program or arrangement
(collectively, the “Other Plans”), except to the extent specifically provided
under such Other Plans.


 


SECTION 7.2.                                CERTAIN LIMITATIONS.  THIS PLAN DOES
NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE ON ANY PARTICIPANT, THE
COMPANY OR ANY OTHER EMPLOYER ANY OBLIGATION TO RETAIN ANY PARTICIPANT AS AN
EMPLOYEE OR IN ANY OTHER CAPACITY, TO CHANGE OR NOT CHANGE THE STATUS, TERMS OR
CONDITIONS OF ANY PARTICIPANT’S EMPLOYMENT, OR TO CHANGE OR NOT CHANGE THE
EMPLOYER’S POLICIES REGARDING TERMINATION OF EMPLOYMENT.


 


ARTICLE VIII  - SUCCESSORS


 


SECTION 8.1.                                COMPANY’S SUCCESSOR.  WITHOUT
LIMITING THE OBLIGATIONS OF ANY PERSON OR ENTITY UNDER APPLICABLE LAW, THE
COMPANY SHALL REQUIRE ANY SUCCESSOR OR ASSIGNEE, WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, TO ALL OR SUBSTANTIALLY ALL THE
BUSINESS OR ASSETS OF THE COMPANY, EXPRESSLY AND UNCONDITIONALLY TO ASSUME AND
AGREE TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS PLAN, IN THE SAME MANNER
AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.  IN SUCH EVENT, THE TERM “COMPANY,” AS
USED IN THIS PLAN, SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND ANY
SUCCESSOR OR ASSIGNEE TO THE BUSINESS OR ASSETS WHICH BY REASON HEREOF BECOMES
BOUND BY THE TERMS AND PROVISIONS OF THIS PLAN.


 


SECTION 8.2.                                PARTICIPANT’S SUCCESSOR.


 


(A)                                  THIS PLAN SHALL INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY THE PARTICIPANT’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES AND/OR LEGATEES.


 


(B)                                 THE RIGHTS UNDER THIS PLAN ARE PERSONAL IN
NATURE AND NEITHER THE COMPANY NOR ANY PARTICIPANT SHALL, WITHOUT THE CONSENT OF
THE OTHER, ASSIGN, TRANSFER OR DELEGATE ANY RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE VIII.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PARTICIPANT’S RIGHT TO RECEIVE A SEVERANCE
PAYMENT HEREUNDER SHALL NOT BE ASSIGNABLE, TRANSFERABLE OR DELEGABLE, WHETHER BY
PLEDGE, CREATION OF A SECURITY INTEREST OR OTHERWISE, OTHER THAN BY A TRANSFER
BY HIS OR HER WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND, IN THE EVENT
OF ANY ATTEMPTED ASSIGNMENT OR TRANSFER CONTRARY TO THIS SECTION 8.2(B), THE
COMPANY SHALL HAVE NO LIABILITY TO PAY ANY AMOUNT SO ATTEMPTED TO BE ASSIGNED,
TRANSFERRED OR DELEGATED.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX  - AMENDMENT AND TERMINATION


 


SECTION 9.1.                                AMENDMENT.  THIS PLAN MAY BE AMENDED
BY THE COMPENSATION COMMITTEE OR TERMINATED IN ANY RESPECT BY RESOLUTION ADOPTED
BY A MAJORITY OF THE MEMBERS OF THE COMPENSATION COMMITTEE.  HOWEVER, IF A
CHANGE OF CONTROL OCCURS, NOTWITHSTANDING THE FOREGOING, DURING THE PROTECTION
PERIOD THAT FOLLOWS SUCH CHANGE OF CONTROL OR FOLLOWING SUCH PROTECTION PERIOD
WITH RESPECT TO ALL PARTICIPANTS RECEIVING SEVERANCE PAYMENTS ATTRIBUTABLE TO
TERMINATIONS OF EMPLOYMENT THAT OCCURRED DURING THE PROTECTION PERIOD, NO
AMENDMENT OR TERMINATION SHALL BE EFFECTIVE UNLESS, (A) IN THE CASE OF
AMENDMENTS OR TERMINATIONS ADOPTED DURING THE PROTECTION PERIOD, SUCH AMENDMENT
OR TERMINATION IS CONSENTED TO BY ALL PARTICIPANTS, AND (B) IN THE CASE OF
AMENDMENTS OR TERMINATIONS ADOPTED AFTER THE PROTECTION PERIOD, SUCH AMENDMENT
OR TERMINATION IS CONSENTED TO BY ALL PARTICIPANTS WHO ARE RECEIVING SEVERANCE
PAYMENTS ATTRIBUTABLE TO TERMINATIONS OF EMPLOYMENT THAT OCCURRED DURING THE
PROTECTION PERIOD.


 


SECTION 9.2.                                EFFECT OF AMENDMENT OR TERMINATION. 
A PROPER AMENDMENT OF THIS PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING
AMENDMENT TO ALL PARTICIPANTS’ RIGHTS HEREUNDER.  A PROPER TERMINATION OF THIS
PLAN AUTOMATICALLY SHALL EFFECT A TERMINATION OF ALL PARTICIPANTS’ RIGHTS AND
BENEFITS HEREUNDER WITHOUT FURTHER ACTION; PROVIDED, HOWEVER, NO TERMINATION
SHALL REDUCE OR TERMINATE ANY PARTICIPANT’S RIGHT TO RECEIVE, OR CONTINUE TO
RECEIVE, ANY SEVERANCE PAYMENTS THAT BECAME PAYABLE PRIOR TO THE DATE OF SUCH
TERMINATION OF THE PLAN.


 


ARTICLE X  ADMINISTRATION OF PLAN


 


SECTION 10.1.                         ADMINISTRATION.


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE PLAN
ADMINISTRATOR.  THE PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO INTERPRET WHERE
NECESSARY ALL PROVISIONS OF THE PLAN (INCLUDING, WITHOUT LIMITATION, BY
SUPPLYING OMISSIONS FROM, CORRECTING DEFICIENCIES IN, OR RESOLVING
INCONSISTENCIES OR AMBIGUITIES IN, THE LANGUAGE OF THE PLAN), TO MAKE FACTUAL
FINDINGS WITH RESPECT TO ANY ISSUE ARISING UNDER THE PLAN, TO DETERMINE THE
RIGHTS AND STATUS UNDER THE PLAN OF PARTICIPANTS OR OTHER PERSONS, TO RESOLVE
QUESTIONS (INCLUDING FACTUAL QUESTIONS) OR DISPUTES ARISING UNDER THE PLAN AND
TO MAKE ANY DETERMINATIONS WITH RESPECT TO THE BENEFITS PAYABLE UNDER THE PLAN
AND THE PERSONS ENTITLED THERETO AS MAY BE NECESSARY FOR THE PURPOSES OF THE
PLAN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PLAN ADMINISTRATOR
IS HEREBY GRANTED THE AUTHORITY (I) TO DETERMINE WHETHER A PARTICULAR EMPLOYEE
IS A PARTICIPANT, AND (II) TO DETERMINE IF A PERSON IS ENTITLED TO BENEFITS
HEREUNDER AND, IF SO, THE AMOUNT AND DURATION OF SUCH BENEFITS.  THE PLAN
ADMINISTRATOR’S DETERMINATION OF THE RIGHTS OF ANY PERSON HEREUNDER SHALL BE
FINAL AND BINDING ON ALL PERSONS, SUBJECT ONLY TO THE PROVISIONS OF SECTION 10.3
HEREOF.  NOTWITHSTANDING THE FOREGOING, IT IS INTENDED THAT IN THE EVENT OF
LITIGATION ARISING FROM A CLAIM FOR BENEFITS UNDER SECTION 5.2, A REVIEWING
COURT SHALL REVIEW DE NOVO THE PLAN ADMINISTRATOR’S DETERMINATIONS WITH RESPECT
TO SUCH CLAIM, AND THE PLAN ADMINISTRATOR’S DETERMINATIONS SHALL NOT BE GIVEN
DEFERENCE.

 

13

--------------------------------------------------------------------------------


 


(B)                                 THE PLAN ADMINISTRATOR MAY DELEGATE ANY OF
ITS ADMINISTRATIVE DUTIES, INCLUDING, WITHOUT LIMITATION, DUTIES WITH RESPECT TO
THE PROCESSING, REVIEW, INVESTIGATION, APPROVAL AND PAYMENT OF BENEFITS, TO A
NAMED ADMINISTRATOR OR ADMINISTRATORS.


 


(C)                                  THE PLAN ADMINISTRATOR SHALL NOT TAKE ANY
ACTION THAT WOULD VIOLATE ANY PROVISIONS OF SECTION 409A OF THE CODE.  THE PLAN
ADMINISTRATOR IS AUTHORIZED TO ADOPT RULES OR REGULATIONS DEEMED NECESSARY OR
APPROPRIATE IN CONNECTION THEREWITH TO ANTICIPATE AND/OR COMPLY WITH THE
REQUIREMENTS THEREOF (INCLUDING ANY TRANSITION RULES THEREUNDER).


 


SECTION 10.2.                         REGULATIONS.  THE PLAN ADMINISTRATOR SHALL
PROMULGATE ANY RULES AND REGULATIONS IT DEEMS NECESSARY IN ORDER TO CARRY OUT
THE PURPOSES OF THE PLAN OR TO INTERPRET THE PROVISIONS OF THE PLAN; PROVIDED,
HOWEVER, THAT NO RULE, REGULATION OR INTERPRETATION SHALL BE CONTRARY TO THE
PROVISIONS OF THE PLAN OR THE 409A GUIDANCE.  THE RULES, REGULATIONS AND
INTERPRETATIONS MADE BY THE PLAN ADMINISTRATOR SHALL, SUBJECT ONLY TO THE
PROVISIONS OF SECTION 10.3 HEREOF, BE FINAL AND BINDING ON ALL PERSONS.


 


SECTION 10.3.                         CLAIMS PROCEDURES.


 


(A)                                  THE PLAN ADMINISTRATOR SHALL DETERMINE THE
RIGHTS OF ANY PERSON TO ANY BENEFIT HEREUNDER.  ANY PERSON WHO BELIEVES THAT HE
OR SHE HAS NOT RECEIVED THE BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE
PLAN MUST FILE A CLAIM IN WRITING WITH THE PLAN ADMINISTRATOR SPECIFYING THE
BASIS FOR HIS OR HER CLAIM AND THE FACTS UPON WHICH HE OR SHE RELIES IN MAKING
SUCH A CLAIM.


 


(B)                                 THE PLAN ADMINISTRATOR WILL NOTIFY THE
CLAIMANT OF ITS DECISION REGARDING HIS OR HER CLAIM WITHIN A REASONABLE PERIOD
OF TIME, BUT NOT LATER THAN 90 DAYS FOLLOWING THE DATE ON WHICH THE CLAIM IS
FILED, UNLESS SPECIAL CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND
THE CLAIMANT IS NOTIFIED IN WRITING OF THE REASONS FOR AN EXTENSION OF TIME
PRIOR TO THE END OF THE INITIAL 90-DAY PERIOD AND THE DATE BY WHICH THE PLAN
ADMINISTRATOR EXPECTS TO MAKE THE FINAL DECISION.  IN NO EVENT WILL THE PLAN
ADMINISTRATOR BE GIVEN AN EXTENSION FOR PROCESSING THE CLAIM BEYOND 180 DAYS
AFTER THE DATE ON WHICH THE CLAIM IS FIRST FILED WITH THE PLAN ADMINISTRATOR.


 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(I)                                     THE SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)                                  A SPECIFIC REFERENCE TO THE PERTINENT PLAN
PROVISION(S) ON WHICH THE DENIAL IS BASED;

 

(III)                               A DESCRIPTION OF ADDITIONAL INFORMATION OR
MATERIAL NECESSARY FOR THE CLAIMANT TO PERFECT HIS OR HER CLAIM, IF ANY, AND AN
EXPLANATION OF WHY SUCH INFORMATION OR MATERIAL IS NECESSARY; AND

 

14

--------------------------------------------------------------------------------


 

(IV)                              AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE AND THE APPLICABLE TIME LIMITS UNDER SUCH PROCEDURE AND A STATEMENT AS
TO THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER ERISA AFTER ALL OF THE
PLAN’S REVIEW PROCEDURES HAVE BEEN SATISFIED.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

(A)                              The specific reason(s) for the denial;

 

(B)                                A reference to the specific Plan provision(s)
on which the denial is based;

 

(C)                                A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
information relevant to the claimant’s claim for benefits; and

 

(D)                               A statement describing any voluntary appeal
procedures offered by the Plan and a statement of the claimant’s right to bring
a civil action under ERISA.

 

The Plan Administrator’s decision on review shall be, to the extent permitted by
applicable law, final and binding on all interested persons.

 


ARTICLE XI  - MISCELLANEOUS


 


SECTION 11.1.                         LEGAL FEES AND EXPENSES.  IT IS THE INTENT
OF THE COMPANY THAT PARTICIPANTS NOT BE REQUIRED TO INCUR ANY EXPENSES
ASSOCIATED WITH THE ENFORCEMENT OF RIGHTS UNDER SECTION 5.2 OF THIS PLAN BECAUSE
THE COST AND EXPENSE THEREOF WOULD SUBSTANTIALLY DETRACT FROM THE BENEFITS
INTENDED TO BE EXTENDED TO PARTICIPANTS

 

15

--------------------------------------------------------------------------------


 

hereunder.  Accordingly, if any Employer has failed to comply with any of its
obligations under Section 5.2 of this Plan or in the event that any Employer, or
any other person takes any action to declare Section 5.2 of this Plan void or
unenforceable, or institutes any litigation designed to deny, or to recover
from, a Participant the benefits intended to be provided to the Participant
under Section 5.2 of this Plan, each Employer irrevocably authorizes the
Participant from time to time to retain counsel of his or her choice, at the
expense of the Company, as hereafter provided, to represent the Participant in
connection with the initiation or defense of any legal action, whether by or
against any Employer, in any jurisdiction.  The Company shall pay or cause to be
paid and shall be solely responsible for any and all reasonable attorneys’ fees
and expenses incurred by the Participant in enforcing his or her rights under
Section 5.2 of this Plan individually (but not as a representative of any class)
as a result of any Employer’s failure to perform under Section 5.2 of this Plan
or as a result of any Employer or any person contesting the validity or
enforceability of Section 5.2 of this Plan.


 


SECTION 11.2.                         WITHHOLDING OF TAXES.  THE EMPLOYER MAY
WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS PLAN ALL FOREIGN, FEDERAL,
PROVINCIAL, STATE, CITY OR OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW
OR GOVERNMENT REGULATION OR RULING.


 


SECTION 11.3.                         REMEDY AT LAW.  THE COMPANY AND EACH
PARTICIPANT RECOGNIZE THAT EACH PARTY WILL HAVE NO ADEQUATE REMEDY AT LAW FOR
BREACH BY THE OTHER OF ANY OF THE AGREEMENTS CONTAINED HEREIN AND, IN THE EVENT
OF ANY SUCH BREACH, THE COMPANY HEREBY, AND EACH PARTICIPANT BY EXECUTION OF A
PARTICIPATION AGREEMENT, AGREE AND CONSENT THAT THE OTHER SHALL BE ENTITLED TO A
DECREE OF SPECIFIC PERFORMANCE, MANDAMUS OR OTHER APPROPRIATE REMEDY TO ENFORCE
PERFORMANCE OF THIS PLAN.


 


SECTION 11.4.                         NOTICES.  FOR ALL PURPOSES OF THIS PLAN,
ALL COMMUNICATIONS, INCLUDING WITHOUT LIMITATION NOTICES, CONSENTS, REQUESTS OR
APPROVALS PROVIDED FOR HEREIN, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN DELIVERED OR FIVE BUSINESS DAYS AFTER HAVING BEEN MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED TO THE COMPANY (TO THE ATTENTION OF THE SECRETARY OF THE COMPANY), AT
ITS PRINCIPAL OFFICE AND TO ANY PARTICIPANT AT HIS OR HER PRINCIPAL RESIDENCE AS
SHOWN IN THE RELEVANT RECORDS OF THE EMPLOYER, OR TO SUCH OTHER ADDRESS AS ANY
PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING AND IN ACCORDANCE HEREWITH,
EXCEPT THAT NOTICES OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


SECTION 11.5.                         GOVERNING LAW.  THIS PLAN SHALL BE
ADMINISTERED, CONSTRUED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF OHIO
TO THE EXTENT THEY ARE NOT PREEMPTED BY THE ERISA.


 


SECTION 11.6.                         SEVERABILITY.  IF A PROVISION OF THIS PLAN
SHALL BE HELD ILLEGAL OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PARTS OF THIS PLAN AND THIS PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.

 

16

--------------------------------------------------------------------------------


 


SECTION 11.7.                         HEADINGS.  THE HEADINGS ARE INTENDED ONLY
FOR CONVENIENCE IN FINDING THE SUBJECT MATTER AND DO NOT CONSTITUTE PART OF THE
TEXT OF THIS PLAN AND SHALL NOT BE CONSIDERED IN THE INTERPRETATION OF THIS
PLAN.

 

17

--------------------------------------------------------------------------------


 

Schedule A

 

Participant’s Position

 

Factor

 

Chief Executive Officer of the Company (“CEO”)

 

3x

 

Officers other than the CEO

 

2x

 

All Other Participants

 

1x

 

 

18

--------------------------------------------------------------------------------


 

Schedule B

 

Gross-Up Payment Determination Procedures

 

(a)                                  Subject to the provisions of Section (e) of
this Schedule B, all determinations required to be made under this Schedule B,
including whether (i) pursuant to Section 5.7(a), a Gross-Up Payment is required
to be paid by the Company to the Participant and the amount of such Gross-Up
Payment or (ii) pursuant to Section 5.7(b), a reduction in the payments and
benefits to be provided under this Plan is required, shall be made by the
accounting firm or law firm selected by the Company (the “Tax Professional”).
The Company shall direct the Tax Professional to submit its determination and
detailed supporting calculations to both the Company and the Participant within
thirty calendar days after the Termination Date, if applicable, and any such
other time or times as may be requested by the Company or the Participant.  As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Tax Professional hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
(e) of this Section and the Participant thereafter is required to make a payment
of any Excise Tax, the Participant shall direct the Tax Professional to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and the
Participant as promptly as possible.  Any such Underpayment shall be promptly
paid by the Company to, or for the benefit of, the Participant within five
business days after receipt of such determination and calculations.

 

(b)                                 The Company and the Participant shall each
provide the Tax Professional access to and copies of any books, records and
documents in the possession of the Company or the Participant, as the case may
be, reasonably requested by the Tax Professional, and otherwise cooperate with
the Tax Professional in connection with the preparation and issuance of the
determinations and calculations contemplated by Section (a) of this Schedule B. 
Any determination by the Tax Professional shall be binding upon the Company and
the Participant.

 

(c)                                  The federal, state and local income or
other tax returns filed by the Participant shall be prepared and filed on a
consistent basis with the determination of the Tax Professional.  The Executive
shall make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company true and correct copies (with any
amendments) of his or her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment.  If prior to the filing of
the Participant’s

 

19

--------------------------------------------------------------------------------


 

federal income tax return, or corresponding state or local tax return, if
relevant, the Tax Professional determines that the amount of the Gross-Up
Payment should be reduced, the Participant shall within five business days pay
to the Company the amount of such reduction.

 

(d)                                 The fees and expenses of the Tax
Professional for its services in connection with the determinations and
calculations contemplated by Section (a) of this Schedule B shall be borne by
the Company.  If such fees and expenses are initially paid by the Participant,
the Company shall reimburse the Participant the full amount of such fees and
expenses within ten business days after receipt from the Participant of a
statement therefor and reasonable evidence of his or her payment thereof.

 

(e)                                  The Participant shall notify the Company in
writing of any claim by the Internal Revenue Service or any other taxing
authority that, if successful, would require the payment by the Company of a
Gross-Up Payment.  Such notification shall be given as promptly as practicable
but no later than ten business days after the Participant actually receives
notice of such claim and the Participant shall further apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by the Participant).  The Participant
shall not pay such claim prior to the earlier of (i) the expiration of the
30-calendar-day period following the date on which he or she gives such notice
to the Company and (ii) the date that any payment of amount with respect to such
claim is due.  If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

 

(I)                                     PROVIDE THE COMPANY WITH ANY WRITTEN
RECORDS OR DOCUMENTS IN HIS OR HER POSSESSION RELATING TO SUCH CLAIM REASONABLY
REQUESTED BY THE COMPANY;

 

(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING WITHOUT LIMITATION ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER
AND REASONABLY SELECTED BY THE COMPANY;

 

(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND

 

(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Participant, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and

 

20

--------------------------------------------------------------------------------


 

penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this subsection, the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this subsection and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Participant may participate therein at his or her
own cost and expense) and may, at its option, either direct the Participant to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Participant agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Participant to pay the tax claimed and sue for a
refund, the Company shall indemnify and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Company’s control of any such contested
claim shall be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Participant shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

21

--------------------------------------------------------------------------------